Citation Nr: 1616485	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to an initial compensable disability rating for bilateral pterygium.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, December 1990 to June 1991, October 2003 to December 2003, November 2006 to February 2007, and February 2009 to March 2009. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Veteran asserts that he has bilateral hearing loss due to noise exposure in service.  The Veteran has provided competent and credible statements that he was exposed to loud noises as the result of his military occupational specialty as an aircraft technician.  A July 2013 VA examiner noted that the Veteran's audiograms for 1980 through 2004 indicated normal hearing sensitivity for both ears.  A July 2013 audiogram showed hearing loss in the left ear only.  The examiner noted that as there were no audiograms dated between June 2004 and July 2013, the Veteran's present hearing loss in the left ear happened after 2004.  However, the examiner gave no opinion whether the hearing loss could be due to noise exposure the Veteran experienced during active service after 2004.  Furthermore, the examiner did not address the loss in hearing acuity between enlistment in January 1986 and subsequent testing in August and September 1991 as noted on a hearing conservation data sheet.  Therefore, the Board finds an additional VA examination is necessary.  

The Veteran has not been provided a VA examination for claimed sleep apnea.  However, the Veteran submitted a November 2003 post-deployment health assessment in which he complained of still feeling tired after sleeping.  As that could indicate that claimed sleep apnea was incurred during active service, the Board finds a VA examination is necessary. 

The Veteran reported he suffered an occupational back injury in May 2000, during a period in which he was not on active duty.  The examiner, when asked whether his current back disability was due to the non-service related work injury, determined that, as there were no records of treatment regarding the May 2000 occupational injury, that issue could not be resolved without resort to mere speculation.  Therefore, the Board finds a remand is necessary to obtain any treatment records from the Veteran's May 2000 injury.  

The Veteran asserts that his service-connected bilateral pterygium should be compensably rated.  The Veteran has asserted he has constant dry eye and multiple periods of conjunctivitis.  However, no active conjunctivitis has been shown during the appeals process.  Nonetheless, in a June 2014 substantive appeal, the Veteran indicated that additional private treatment records relating to an eye disability may be available.  He requested that VA obtain the additional records Dr. W.S. at the Plant Road Medical Center.  As there is no indication that VA attempted to obtain these records, a remand is necessary.  Also, no VA examination has been conducted in almost three years for the disability.  Therefore, a more current examination is needed.

In addition, in an August 2014 VA medical report for knee treatment, the Veteran stated that several years prior he had been treated for knee tendonitis with physical therapy.  The Board finds that records of that treatment should be obtained and associated with the record.  In addition, the Veteran should be scheduled for an examination to determine if any current bilateral knee disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated records of VA treatment the Veteran has received for an eye disability and request the Veteran identify any outstanding VA or private treatment records for hearing loss, sleep apnea, knee, and back claims.  Of specific interest are any treatment records related to the May 2000 occupational back injury and records of physical therapy for knee tendonitis several years prior to an August 2014 VA record of knee treatment. 

2.  Then, schedule the Veteran for a VA audiology examination to determine the nature and likely etiology of his hearing loss.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that hearing loss is related to service, to specifically include noise exposure during service.  The examiner should presume that the Veteran was exposed to excessive noise in service.  A complete rationale should accompany all opinions.

3.  Arrange for the Veteran to be examined by an appropriate VA examiner to determine the nature and likely etiology of his sleep apnea.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is related to or was incurred during active service.  The examiner should consider the Veteran's lay statements as to feeling tired in service reported in a November 2003 post-deployment health assessment.  A complete rationale should accompany all opinions.

4.  Schedule the Veteran for a VA examination to determine the presence and etiology of any bilateral knee disability.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all knee disabilities found.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current knee disability is related to service.  A complete rationale should accompany all opinions.

5.  Schedule the Veteran for a VA examination of bilateral pterygium.  The examiner must review the claims file and should note that review in the report.  The examiner should provide information on visual acuity.  The examiner should also state whether or no active conjunctivitis is shown.  The examiner should further state whether there is any disfigurement due to pterygium.  The examiner should provide any other relevant information for rating the disability.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


